     Case 8:19-cv-01422-JLS-JDE Document 17 Filed 01/04/20 Page 1 of 21 Page ID #:369




 1 Edward C. Chen (SBN 312553)
   LAW OFFICES OF EDWARD C. CHEN
 2
   1 Park Plaza, Suite 600
 3 Irvine, CA 92614
   Telephone: (949) 287-4278
 4
   Facsimile: (626) 385-6060
 5 Edward.Chen@edchenlaw.com

 6
     Attorney for Plaintiffs and the Proposed Classes
 7

 8                           UNITED STATES DISTRICT COURT
 9                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
       HUGH NGUYEN, TODD WOLVEN, IAN                    Case No. 8:19-cv-01442-JLS-JDEx
11     ELLWOOD, E’RIKA BROCK, individuals,
       on behalf of himself and all others similarly
12
       situated,                                        PLAINTIFFS’ OPPOSITION TO
13                                                      DEFENDANT’S MOTION TO
                                                        COMPEL ARBITRATION
14
                              Plaintiffs,
15
                 v.
16

17                                                      Date: February 14, 2020
       TESLA, INC. d/b/a/ TESLA MOTORS,                 Time: 10:30 a.m.
18
       INC., a Delaware corporation,                    Court: 10A
19

20
                              Defendant.
21

22

23

24

25

26

27

28    PLAINTIFFS’ OPPOSITION TO DEFENDANT’S
      MOTION TO COMPEL ARBITRATION                 i
      Case No. 8:19-cv-01442-JLS-JDEx
     Case 8:19-cv-01422-JLS-JDE Document 17 Filed 01/04/20 Page 2 of 21 Page ID #:370




 1

 2
                                                                    TABLE OF CONTENTS
 3
     I.    INTRODUCTION ..............................................................................................1
 4
     II. ARGUMENT .......................................................................................................3
 5

 6          A. THE ARBITRATION PROVISION IS INVALID AND UNENFORCEABLE – GENERAL

 7                    CONTRACT DEFENSES ............................................................................................. 3

 8          1. The Court – Not An Arbitrator – Must Determine Whether an Agreement Was

 9          Formed .....................................................                                                                                                                   4

10          2. California Law Is Applicable Here ........................................................................................................ 5

11          3. Tesla Fails To Prove That A Signed Agreement To Arbitrate Exists ................................. 6

12          4. The Lawsuit Was Properly Filed In Accordance With Agreement By The Parties .... 7

13          5. Tesla Updates Its Warranties in Bad-Faith Attempt to Force Mandatory

14          Arbitration ................................................................................................................................................................... 8

15          6. Inconsistencies And Ambiguities Between The Arbitration Agreements At Issue Are

16          Construed Against the Drafter (Tesla) ..................................................................................................... 10

17          B. THE ARBITRATION PROVISION IS PROCEDURALLY UNCONSCIONABLE ...... 11

18          C. THE ARBITRATION PROVISION IS SUBSTANTIVELY UNCONSCIONABLE ...... 13

19          1. The arbitration provisions prohibit the right to seek public injunctive relief in

20          violation of the McGill rule. ............................................................................................................................ 13

21          D. STAYING THE CASE IS NOT PERMITTED HERE AND WOULD IRREPARABLY HARM

22                    THE PUBLIC IF GRANTED ..................................................................................... 16

23 III. CONCLUSION .................................................................................................17

24

25

26

27

28     PLAINTIFFS’ OPPOSITION TO DEFENDANT’S
       MOTION TO COMPEL ARBITRATION                                                            ii
       Case No. 8:19-cv-01442-JLS-JDEx
     Case 8:19-cv-01422-JLS-JDE Document 17 Filed 01/04/20 Page 3 of 21 Page ID #:371




 1                                                TABLE OF AUTHORITIES
 2

 3    Cases
 4 A & M Produce Co. v. FMC Corp., 135 Cal. App. 3d 473, 486 (1982). ............................. 11

 5 Alarcon v. Vital Recovery Servs., Inc., 706 F. App’x 394, 394 (9th Cir. 2017) .................... 3

 6 Asmus v. Pac. Bell, 23 Cal. 4th 1, 16 (2000) .......................................................................... 9

 7 Blair v. Rent-A-Center, Inc., No. 17-17221 ........................................................................... 2

 8 Bridge Fund Capital Corp. v. Fasbucks Franchise Corp., 622 F. 3d 996, 1104 (9th Cir.

 9    2010) .................................................................................................................................. 13
10 Broughton v. Cigna Healthplans, 21 Cal. 4th at 1081 n.5 ................................................... 15

11 Delisle v. Speedy Cash, Case No.: 3:18-CV-2042-GPC-RBB (S.D. Cal. Jun. 10, 2019).... 12

12 Goldman, Sachs & Co. v. City of Reno, 747 F.3d 733, 742 (9th Cir. 2014) .......................... 3

13 Gutierrez v. Autowest, Inc., 114 Cal.App.4th 77, 89 (2003). ............................................... 12

14 Harris v. TAP Worldwide, LLC, 248 Cal. App. 4th 373, 389 (2016) .................................... 9

15 Howsam v. Dean Witter Reynolds, Inc., 537 U.S. 79, 83 (2002) ........................................... 4

16 Iskanian v. CLS Transp. L.A., LLC, 59 Cal. 4th 358, 383 (2014)). ...................................... 11

17 Kilgore v. KeyBank, N.A., 718 F.3d 1052,1061 (9th Cir. 2013). ......................................... 16

18 Kinney v. United Healthcare Servs., Inc., 70 Cal. App. 4th 1322, 1329 (1999) .................. 11

19 Kum Tat Ltd. v. Linden Ox Pasture, LLC, 845 F.3d 979, 983 (9th Cir. 2017) ...................... 4

20 Leiva-Perez v. Holder, 640 F.3d 962, 964 (9th Cir. 2011) .................................................. 16

21 McArdle v. AT&T Mobility LLC No. 17-17221 ..................................................................... 2

22 McGill v. Citibank, N.A., 393 P.3d 85 (Cal 2017).................................................................. 2

23 Mohammed v. Uber Techs., Inc., 848 F.3d 1201, 1211-11 (9th Cir. 2016) ......................... 11

24 Nager vs. Tesla Motors, Inc. Case No. 19-2382-JAR Order (Sept. 9, 2019) ........................ 6

25 Nedlloyd Lines B.V. v. Super. Ct., 3 Cal. 4th 459, 466 (1992) ............................................... 5

26 Nken v. Holder, 556 U.S. 418, 433 (2009). .......................................................................... 16

27 Norcia v. Samsung Telecomms. Am., LLC, 845 F.3d 1279, 1283 (9th Cir. 2017) ................. 3

28    PLAINTIFFS’ OPPOSITION TO DEFENDANT’S
      MOTION TO COMPEL ARBITRATION                                        iii
      Case No. 8:19-cv-01442-JLS-JDEx
     Case 8:19-cv-01422-JLS-JDE Document 17 Filed 01/04/20 Page 4 of 21 Page ID #:372




 1 Peleg v. Neiman Marcus Grp., Inc., 204 Cal. App. 4th 1425, 1465 (2012) .......................... 9

 2 Rent-A-Ctr., W., Inc. v. Jackson, 561 U.S. 63, 68–69 (2010) ................................................ 4

 3 Sakkab v. Luxottica Retail N. Am., Inc., 803 F.3d 425, 432 (9th Cir. 2015).......................... 3

 4 Serpa v. Cal. Sur. Investigations, Inc., 215 Cal. App. 4th 695, 706 (2013) .......................... 9

 5 Sheinfeld v. BMW Fin. Servs., Case No. 2:18-cv-02083-JAD-EJY (D. Nev. Sep. 24, 2019),

 6     ............................................................................................................................................ 10
 7 Southern California Gas Co. v. City of Santa Ana, 336 F.3d 885, 892 (9th Cir. 2003) ...... 10

 8 Three Valleys Mun. Water Dist. v. E.F. Hutton & Co., 925 F.2d 1136, 1141 (9th Cir. 1991)

 9     .............................................................................................................................................. 3
10 Tillage v. Comcast Corp. No. 18-15288 (9th Cir. Jun. 28, 2019) .......................................... 2

11 Virginian Ry. Co. v. United States, 272 U.S. 658, 672 (1926)). .......................................... 16

12 Weshba v. Apple Comp., Inc., 91 Cal. App. 4th 224, 242 (2001) .......................................... 5

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28    PLAINTIFFS’ OPPOSITION TO DEFENDANT’S
      MOTION TO COMPEL ARBITRATION                                           iv
      Case No. 8:19-cv-01442-JLS-JDEx
     Case 8:19-cv-01422-JLS-JDE Document 17 Filed 01/04/20 Page 5 of 21 Page ID #:373




 1 I.         INTRODUCTION
 2            Defendant Tesla, Inc.’s (“Tesla”) understanding of this case is severely misguided.1
 3 This case is about a used car dealer that sold, and continues to sell used, certified pre-owned

 4 (“CPO”) vehicles in violation of state and federal regulations and warranty laws including

 5 Tesla’s misrepresentations, omissions, bad-faith, fraud, failures to disclose, and other acts

 6 that concern Tesla’s unfair warranty practices, national advertising campaign, and used,

 7 certified pre-owned car sales. 2 3 More specifically, Plaintiffs Hugh Nguyen, Todd Wolven,

 8 Ian Ellwood, and E’rika Brock (“Plaintiffs”) seek remedy and relief from the Court for

 9 themselves and on behalf of the putative class members and consumers nationwide.

10            Tesla now wishes to compel arbitration by invoking what it tries to default to and use
11 as an all-claims inclusive arbitration provision and seeks individual arbitration of all claims,

12 on the basis that all of the claims arise out of Plaintiffs’ “relationship with Tesla.” (Mot.,

13 Dkt. 15, ln. 3-5). Tesla strongly asserts that there are no contract defenses available and

14 simply tries to move quickly before actual review begins. Upon closer inspection, however,

15 things are quite as clear cut as Tesla makes them out to be. For multiple reasons, Tesla

16 Tesla’s stance on mandatory arbitration here is completely opposite of recent holdings of

17

18   1
     EPA estimated mileage ratings is not the key issue here. Instead, Plaintiffs are alleging
19 that Tesla committed and continues to commit violations including the failure to disclose
   any useful, relevant, or material information in regard to their used/certified pre-owned cars
20 and continuing failure to uphold the duties and obligations it agreed to and pursuant to the

21 warranty agreements it provides. (FAC, Dkt. 14, ¶¶ 8-9).

22  See Dkt. 15-6 (evidence submitted by Tesla in support of its motion to compel clearly
     2


23 shows the term used/CPO in writing).

24   “[P]laintiffs are consumers from four states who purchased used electric vehicles from
     3

25 Tesla.” (Mot., Dkt. 15.). While Plaintiffs did purchase directly from Tesla, the fact is that
   Plaintiffs purchased used, certified pre-owned (“CPO”) cars. This distinction is important
26 as Plaintiffs’ have alleged various federal and state law claims, especially regarding the sale

27 of used motor vehicles including the “FTC Used Car Rule.”

28       PLAINTIFFS’ OPPOSITION TO DEFENDANT’S
         MOTION TO COMPEL ARBITRATION                1
         Case No. 8:19-cv-01442-JLS-JDEx
     Case 8:19-cv-01422-JLS-JDE Document 17 Filed 01/04/20 Page 6 of 21 Page ID #:374




 1 the Ninth Circuit which confirmed the California Supreme Court’s decision in McGill v.

 2 Citibank, N.A., 393 P.3d 85 (Cal 2017) that a contractual agreement purporting to waive a

 3 party’s right to seek public injunctive relief in any forum is unenforceable under California

 4 law.4 The Court must deny Tesla’s attempt to compel individual arbitration here, because

 5 the claims and remedies have broader implications that would affect the general public and

 6 consumers nationwide.

 7            Denial of Tesla’s motion to compel arbitration is further warranted by the fact that
 8 there are irreconcilable inconsistencies that exist between the arbitration provision that Tesla

 9 relies upon and the arbitration provision that Tesla chooses conveniently not to disclose here.

10 Tesla fails to mention the fact that it is a party to the arbitration agreement contained in its

11 own warranty agreements. As a result of the ambiguities and inconsistencies between the

12 two arbitration provisions, real world application of the two agreements has led to at least

13 one named Plaintiff having to arbitrate twice already.

14            The arbitration provisions employed by Tesla have caused harm, undue burden,
15 unnecessary delay and expense for the Plaintiffs. Despite Tesla’s assertion that there are no

16 contract defenses that exist to invalidate the argument, the fact is that there is a myriad of

17 different reasons that warrant denial of Tesla’s attempt to compel arbitration. The arbitration

18 agreements are permeated with both the procedural and substantive unconscionability that

19 is prohibited by the savings clause of the FAA. Tesla’s motion to compel arbitration should

20 be denied.

21 / / /

22 / / /

23 / / /

24

25
     4
26     See Blair v. Rent-A-Center, Inc., No. 17-17221; McArdle v. AT&T Mobility LLC No. 17-
     17221; and Tillage v. Comcast Corp. No. 18-15288 (9th Cir. Jun. 28, 2019).
27

28       PLAINTIFFS’ OPPOSITION TO DEFENDANT’S
         MOTION TO COMPEL ARBITRATION               2
         Case No. 8:19-cv-01442-JLS-JDEx
     Case 8:19-cv-01422-JLS-JDE Document 17 Filed 01/04/20 Page 7 of 21 Page ID #:375




 1 II.      ARGUMENT
 2           A. The Arbitration Provision Is Invalid and Unenforceable – General Contract
 3              Defenses
 4          Under the Federal Arbitration Act (“FAA”), an agreement to arbitrate “shall be valid,
 5 irrevocable, and enforceable, save upon such grounds as exist at law or in equity for the

 6 revocation of any contract.” 9 U.S.C. § 2. The final clause of § 2, its saving clause, permits

 7 agreements to arbitrate to be invalidated by generally applicable contract defenses, such as

 8 fraud, duress, or unconscionability, but not by defenses that apply only to arbitration or that

 9 derive their meaning from the fact that an agreement to arbitrate is at issue." Sakkab v.

10 Luxottica Retail N. Am., Inc., 803 F.3d 425, 432 (9th Cir. 2015). Tesla merely assumes that

11 the agreements it has proffered as evidence in support of its motion is enough to fulfill even

12 the most basic methods of authentication as proscribed by the Federal Rules of Evidence.

13          When the parties contest whether an agreement was formed, the court applies “general
14 state-law principles of contract interpretation,” without a presumption in favor of

15 arbitrability. Goldman, Sachs & Co. v. City of Reno, 747 F.3d 733, 742 (9th Cir. 2014). The

16 party seeking to compel arbitration bears the burden of proving by a preponderance of the

17 evidence that there was an agreement to arbitrate. Norcia v. Samsung Telecomms. Am., LLC,

18 845 F.3d 1279, 1283 (9th Cir. 2017). Conversely, the party opposing arbitration is entitled

19 to the benefit of all reasonable doubts and inferences. Three Valleys Mun. Water Dist. v.

20 E.F. Hutton & Co., 925 F.2d 1136, 1141 (9th Cir. 1991). Therefore, a court may find that

21 an agreement to arbitrate exists as a matter of law “[o]nly when there is no genuine issue of

22 fact concerning the formation of the agreement.” Id. (internal quotation omitted); see also

23 Alarcon v. Vital Recovery Servs., Inc., 706 F. App’x 394, 394 (9th Cir. 2017) (same).

24    ///
25    ///
26    ///
27

28    PLAINTIFFS’ OPPOSITION TO DEFENDANT’S
      MOTION TO COMPEL ARBITRATION                 3
      Case No. 8:19-cv-01442-JLS-JDEx
     Case 8:19-cv-01422-JLS-JDE Document 17 Filed 01/04/20 Page 8 of 21 Page ID #:376




 1              1. The Court – Not An Arbitrator – Must Determine Whether an Agreement Was
                   Formed
 2

 3
           It is anticipated that Tesla may likely assert for the first time in its reply papers that
 4
     Plaintiffs’ challenges to contract formation must be decided by an arbitrator, rather than the
 5
     Court, because the arbitration agreement delegates questions of arbitrability to an arbitrator.
 6
     However, Tesla’s argument does not accurately reflect the law. While it is true that parties
 7
     to an arbitration agreement may “agree to arbitrate ‘gateway’ questions of ‘arbitrability,’
 8
     such as whether the parties have agreed to arbitrate or whether their agreement covers a
 9
     particular controversy,” Rent-A-Ctr., W., Inc. v. Jackson, 561 U.S. 63, 68–69 (2010), so long
10
     as they do so “clearly and unmistakably,” Howsam v. Dean Witter Reynolds, Inc., 537 U.S.
11
     79, 83 (2002). But because “arbitration is a matter of contract,” Rent-A-Ctr., 561 U.S. at 67,
12
     “before referring a dispute to an arbitrator, the court determines whether a valid arbitration
13
     agreement exists,” Henry Schein, 139 S. Ct. at 530. Thus, “challenges to the existence of a
14
     contract as a whole must be determined by the court prior to ordering arbitration.” Sanford
15
     v. MemberWorks, Inc., 483 F.3d 956, 962 (9th Cir. 2007).
16
           This threshold question—whether an agreement existed—is one properly for the
17
     Court, without reference to any delegation provision. See Kum Tat Ltd. v. Linden Ox
18
     Pasture, LLC, 845 F.3d 979, 983 (9th Cir. 2017) (“Although challenges to the validity of a
19
     contract with an arbitration clause are to be decided by the arbitrator, challenges to the very
20
     existence of the contract are, in general, properly directed to the court.”). Here, the language
21
     of the purchase agreement that Tesla relies on clearly does not delegate this duty to an
22
     arbitrator. The agreement to arbitrate states that, “[i]f a court or arbitrator decides that any
23
     part of this agreement to arbitrate cannot be enforced as to a particular claim for relief or
24
     remedy, then that claim or remedy… must be brought in court and any other claims must be
25
     arbitrated.” (Dkt. 15-3). Clearly, the agreement leaves the duty to a court or arbitrator and
26
     therefore these issues are properly before the Court.
27

28    PLAINTIFFS’ OPPOSITION TO DEFENDANT’S
      MOTION TO COMPEL ARBITRATION                   4
      Case No. 8:19-cv-01442-JLS-JDEx
     Case 8:19-cv-01422-JLS-JDE Document 17 Filed 01/04/20 Page 9 of 21 Page ID #:377




 1                2. California Law Is Applicable Here
 2            Tesla does not make reference to, and the moving papers are devoid of any reference
 3 to the choice of law provision that governs the purchase agreement. Instead, Tesla simply

 4 assumes that the arbitration provision is valid and claims that Plaintiffs do not have any

 5 defenses to validity and enforcement. Tesla’s purchase agreement contains a governing law

 6 section and provides as follows:

 7
               “Governing Law; Integration; Assignment. The terms of this Agreement
 8
               are governed by, and to be interpreted according to, the laws of the State in
 9             which we are licensed to sell motor vehicles that is nearest to your address
               indicated on your Vehicle Conﬁguration.” (Dkt. 15-3).
10

11
              Where a contract includes a choice-of-law provision, California courts follow the
12
     approach laid out in Restatement (Second) Conflict of Laws § 187 and inquire (1) "whether
13
     the chosen state [in the choice-of-law provision] has a substantial relationship to the parties
14
     or their transaction," or (2) "whether there is any other reasonable basis for the parties' choice
15
     of law." Nedlloyd Lines B.V. v. Super. Ct., 3 Cal. 4th 459, 466 (1992). As alleged in the
16
     First Amended Complaint (“FAC”), Tesla’s principal place of business is in Palo Alto
17
     California (FAC, Dkt. 14 ¶ 29). Tesla’s headquarters is in California, where it designs, tests
18
     and manufactures its vehicles. (Id. at ¶ 30.) Tesla’s control emanates primarily from its
19
     headquarters in California. (Id. at ¶ 31). The Court should therefore apply California law in
20
     determining the contract defenses asserted by Plaintiffs here. Any arguments brought forth
21
     in Tesla’s reply to this opposition must be disregarded because California has the strongest
22
     interest in protecting its consumers. 5
23

24

25
     5
         Weshba v. Apple Comp., Inc., 91 Cal. App. 4th 224, 242 (2001) (court noting that
26 California's consumer protection laws have been recognized as "among the strongest in the

27 country").

28       PLAINTIFFS’ OPPOSITION TO DEFENDANT’S
         MOTION TO COMPEL ARBITRATION                 5
         Case No. 8:19-cv-01442-JLS-JDEx
     Case 8:19-cv-01422-JLS-JDE Document 17 Filed 01/04/20 Page 10 of 21 Page ID #:378




 1                 3. Tesla Fails To Prove That A Signed Agreement To Arbitrate Exists
 2
               Tesla has failed its burden to prove that an agreement to arbitrate exists. Rather than
 3
      introducing evidence of a signed and executed agreement to arbitrate, Tesla provided a
 4
      document that purports to show Plaintiff Hugh Nguyen’s agreement to arbitrate. (Dkt. 15-
 5
      3). Without a signed agreement to arbitrate, there is no agreement to arbitrate. In fact,
 6
      Plaintiff Hugh Nguyen does not recall whether the agreement was presented to him or
 7
      whether he signed the agreement. (Declaration of Hugh Nguyen, ¶ 2). Tesla does proffer
 8
      some evidence that purportedly show Plaintiffs agreed to the arbitration provisions
 9
      contained in the terms of the purchase agreement. However, Tesla has failed to meet its
10
      burden of proof in demonstrating that an enforceable agreement to arbitrate even exists and
11
      this is not the first time that Tesla has tried doing this. 6 Despite providing declarations in
12
      support of their assertion, Tesla has offered just some random document with no connection
13
      to Plaintiff Nguyen and claims that an agreement to arbitrate exists.7 In fact, the first time
14
      that Plaintiff Nguyen learned that there was an arbitration clause contained in a purchase
15
      agreement was nearly two years after having made his claims known to Tesla, shortly after
16
      learning that Tesla had brought the instant motion to compel arbitration. Id. at ¶¶ 3-4.
17
               Tesla includes copies of its Motor Vehicle Order Agreement, with the operative
18
      arbitration provision that it wishes to force Plaintiffs to adhere to, yet interestingly, Tesla
19
      fails to properly authenticate the agreement. There is no signature to the purchase agreement
20
      for Plaintiff Hugh Nguyen, and Tesla has failed to meet its burden of proving a signature to
21
      the contract. This is not the first time that Tesla has tried to do this and Tesla’s deliberate
22

23
      6
     See Nager vs. Tesla Motors, Inc. Case No. 19-2382-JAR Order (Sept. 9, 2019) (court
24
   refusing to find that an agreement to arbitrate existed where agreement unsigned and only
25 supported by affidavits from Tesla employees).

26   Id. (court agreeing with plaintiffs that Tesla “offered what appears…just some random
      7


27 document with no connection to plaintiffs or the transaction at issue in this case.”).

28        PLAINTIFFS’ OPPOSITION TO DEFENDANT’S
          MOTION TO COMPEL ARBITRATION                 6
          Case No. 8:19-cv-01442-JLS-JDEx
     Case 8:19-cv-01422-JLS-JDE Document 17 Filed 01/04/20 Page 11 of 21 Page ID #:379




 1 failure to include a properly authenticated, unsigned agreement as evidence does not equal

 2 a valid agreement to arbitrate.

 3

 4                  4. The Lawsuit Was Properly Filed In Accordance With Agreement By The
                       Parties
 5

 6
                Plaintiff Hugh Nguyen learned, for the first time, that there was an alleged agreement
 7
      to arbitrate by the parties after being informed by counsel of the instant motion. (Nguyen
 8
      Decl. ¶ 4). In fact, Plaintiff Nguyen had been operating with the correct assumption that he
 9
      was acting in accordance with the terms provided by Tesla by the warranty agreement. Id.
10
      at ¶ 5. The only time that Plaintiff Nguyen was wary that arbitration existed when he
11
      followed the language under Tesla’s Preowned Vehicle Limited Warranty. Id. at ¶ 4, Exhibit
12
      A. Again, Tesla conveniently chose not to introduce this as evidence in support of its
13
      motion, however, the language of the section regarding dispute resolution clearly allows for
14
      this action to proceed and proceed on a class basis as well.8 Under the section titled
15
      “Warranty Enforcement Laws and Dispute Resolution”, the agreement provides that:
16

17               “Tesla requires that you submit your dispute to our dispute settlement program
                 and wait for a decision to be issued prior to pursuing any remedy under federal
18
                 or state laws (including 15 U.S.C. Section 2310 or California Civil Code
19               Section 1793.22(b)).”
20
                 Id., Exh. A.
21
          ///
22
          ///
23        ///
24

25   Tesla introduced what is purportedly the newest version of its vehicle warranty, but did
      8

   not introduce evidence of the applicable and operative warranty at least as to Plaintiff
26
   Nguyen. See Nguyen Decl. 2, 6, Exh. A; cf. Dkt. 15-22.
27

28        PLAINTIFFS’ OPPOSITION TO DEFENDANT’S
          MOTION TO COMPEL ARBITRATION                 7
          Case No. 8:19-cv-01442-JLS-JDEx
     Case 8:19-cv-01422-JLS-JDE Document 17 Filed 01/04/20 Page 12 of 21 Page ID #:380




 1           Additionally, the agreement provides that:
 2
             “[y]ou may be entitled to pursue a remedy without submitting under certain
 3           state laws or if you pursue any rights or remedies not created by these laws.”
 4
             Id., Exh. A.
 5

 6          Plaintiff Nguyen followed the exact wording of the warranty language, from the first
 7 time that he contacted Tesla to inform them of the issues that he was having, to the point of

 8 having completed two separate arbitrations with the National Center for Dispute Settlement

 9 (“NCDS”). After disagreeing with both decisions by the arbiters, Plaintiff Nguyen was left
            9


10 with only one decision and that was to pursue this action against Tesla in court. Indeed, the

11 language of the warranty agreement explicitly and expressly allowed for this case to be

12 brought against Tesla.      It advises consumers that, “[i]f you are not satisfied with the
13 arbitrator’s decision or Tesla’s compliance, you may pursue any other legal remedies

14 available to you.” Id. (emph. add.). The agreement expressly permits consumers to seek any

15 other legal remedies available, and that is exactly what Plaintiff Nguyen did.

16
                5. Tesla Updates Its Warranties in Bad-Faith Attempt to Force Mandatory
17
                   Arbitration
18

19          Assuming, arguendo, that Tesla takes the position that the prior used vehicle limited
20 warranty is superseded by the newer one, the fact that Tesla has the unilateral ability to

21 modify the agreements renders the arbitration agreement unenforceable. Tesla cannot be

22 saved here. In California, "it has long been the rule that a provision in an agreement

23 permitting one party to modify contract terms does not, standing alone, render a contract

24

25
       9 See FAC, Dkt. 14, ¶¶ 80 (“[o]n April 15, 2018, Plaintiff [Nguyen] submitted a claim to
26     NCDS”); ¶¶ 81 (“[p]laintiff’s claims were set for arbitration on May 4, 2018, and an
27     arbitration was conducted on the same date.”).

28     PLAINTIFFS’ OPPOSITION TO DEFENDANT’S
       MOTION TO COMPEL ARBITRATION                8
       Case No. 8:19-cv-01442-JLS-JDEx
     Case 8:19-cv-01422-JLS-JDE Document 17 Filed 01/04/20 Page 13 of 21 Page ID #:381




 1 illusory" because of the implied covenant of good faith and fair dealing implicit in every

 2 contract - i.e., under the implied covenant, the party with the authority to modify "may not

 3 change the agreement in such a manner as to frustrate the purpose of the contract." Serpa v.

 4 Cal. Sur. Investigations, Inc., 215 Cal. App. 4th 695, 706 (2013); see also Harris v. TAP

 5 Worldwide, LLC, 248 Cal. App. 4th 373, 389 (2016); Asmus v. Pac. Bell, 23 Cal. 4th 1, 16

 6 (2000) (noting that "an unqualified right to modify . . . the contract is not enforceable[,] [b]ut

 7 the fact that one party reserves the implied power to . . . modify a unilateral contract is not

 8 fatal to its enforcement if the exercise of the power is subject to limitations, such as fairness

 9 and reasonable notice"). Here, Tesla is able to unilaterally modify the terms of the warranty

10 language and has failed to provide adequate notice, if any notice at all, to its customers. In

11 fact, Plaintiff Nguyen has never seen nor was he ever provided a copy of the updated

12 warranty that Tesla purports to be controlling here. (Nguyen Decl. ¶ 6).

13          Tesla cannot rely upon the warranty that it has unilaterally modified because it has
14 done so in bad faith. Coupled with the fact that Tesla has failed to give notice of these

15 updates, the implied covenant of good faith and fair dealing cannot be used as a saving grace

16 here. See Peleg v. Neiman Marcus Grp., Inc., 204 Cal. App. 4th 1425, 1465 (2012) (noting

17 that the implied covenant can, in effect, save a unilateral modification provision unless, e.g.,

18 the unilateral modification provision expressly states that contract changes can apply "to

19 claims that have accrued or are known to the employer," in which case the implied covenant

20 cannot be used to save the unilateral modification provision because that would "contradict

21 the express language" of the contract). Here, the earlier version of the warranty agreement

22 allowed customers to pursue any legal remedy available to them, whereas the updated

23 agreement explicitly removes this language and allows for customers to pursue their claims

24 in small claims court instead. This material change is significant and completely disallows

25 the ability of customers to seek injunctive relief as they are now limited to small claims

26 court. Tesla’s unilateral ability to modify the warranty agreement was done so here in

27

28     PLAINTIFFS’ OPPOSITION TO DEFENDANT’S
       MOTION TO COMPEL ARBITRATION                 9
       Case No. 8:19-cv-01442-JLS-JDEx
     Case 8:19-cv-01422-JLS-JDE Document 17 Filed 01/04/20 Page 14 of 21 Page ID #:382




 1 extremely bad faith and therefore any changes to the arbitration provision in the warranty

 2 agreement must be disregarded by the Court here.

 3
                  6. Inconsistencies And Ambiguities Between The Arbitration Agreements At
 4
                     Issue Are Construed Against the Drafter (Tesla)
 5

 6          As discussed above, Plaintiff Nguyen was operating under the correct assumption that
 7 Tesla’s “Preowned Vehicle Limited Warranty” was the operative terms of the agreement

 8 here. Under California law, a standard rule of contract interpretation is that when provisions

 9 are inconsistent, specific terms control over general ones. Southern California Gas Co. v.

10 City of Santa Ana, 336 F.3d 885, 892 (9th Cir. 2003). In Sheinfeld v. BMW Fin. Servs., Case

11 No. 2:18-cv-02083-JAD-EJY (D. Nev. Sep. 24, 2019), the court was tasked with

12 determining whether there was a specific arbitration provision in a auto manufacturer’s

13 warranty that would apply and override the general arbitration provisions a lease/purchase

14 agreement.

15          Denial of Tesla’s motion to compel arbitration is warranted by the fact that there are
16 irreconcilable inconsistencies that exist between the arbitration provision that Tesla relies

17 upon and the arbitration provision that Tesla chooses conveniently not to disclose here.

18 Tesla fails to mention the fact that it is a party to the arbitration agreement contained in its

19 own warranty agreements. The court in Sheinfeld found that while there was recourse for

20 consumers under New Jersey’s lemon law and mediation or arbitration via a free informal

21 dispute resolution program, that there was no inconsistency because the plaintiff could not

22 avail himself to the New Jersey dispute resolution program as a non-resident of that state.

23 Id. at 12. This is not the same case here, where Plaintiff Nguyen has already gone through

24 arbitration, twice.

25          As a result of the ambiguities and inconsistencies between the two arbitration
26 provisions, real world application of the two agreements has led to at least one named

27

28     PLAINTIFFS’ OPPOSITION TO DEFENDANT’S
       MOTION TO COMPEL ARBITRATION                10
       Case No. 8:19-cv-01442-JLS-JDEx
     Case 8:19-cv-01422-JLS-JDE Document 17 Filed 01/04/20 Page 15 of 21 Page ID #:383




 1 Plaintiff having to arbitrate twice already. The arbitration provisions employed by Tesla

 2 have caused harm, undue burden, unnecessary delay and expense for the Plaintiffs.

 3           B. The Arbitration Provision is Procedurally Unconscionable
 4          The arbitration agreement that Tesla relies upon is permeated with both the procedural
 5 and substantive unconscionability that is prohibited by the savings clause of the FAA.

 6 Procedural unconscionability "concerns the manner in which the contract was negotiated

 7 and the respective circumstances of the parties at the time." Kinney v. United Healthcare

 8 Servs., Inc., 70 Cal. App. 4th 1322, 1329 (1999). At heart is the level of unfair surprise and

 9 oppression involved in the agreement. See A & M Produce Co. v. FMC Corp., 135 Cal. App.

10 3d 473, 486 (1982). Surprise "involves the extent to which the supposedly agreed-upon

11 terms of the bargain are hidden in a prolix printed form drafted by the party seeking to

12 enforce the disputed terms." Id. Oppression arises from an inequality which results in no

13 real negotiation and an absence of meaningful choice. Id. The arbitration provision that Tesla

14 relies upon is procedurally unconscionable for at least the following reasons: (1) the

15 purchase agreements were provided to Plaintiffs on a take it or leave it basis; (2) Plaintiffs

16 were not afforded a reasonable opportunity or time to review the terms of the contract before

17 signing; (3) Tesla was the only party with meaningful negotiating power; (4) Tesla failed to

18 give notice or draw attention to the arbitration provision; and (5) the opt out provision fails

19 to cure the unconscionability.

20          In Mohammed v. Uber Techs., Inc., 848 F.3d 1201, 1211-11 (9th Cir. 2016), opt-out
21 provisions which would require plaintiffs to waive statutory causes of action "before they

22 knew any such claims existed" are unenforceable. Id. (holding, in a case involving a waiver

23 of a labor law claim under the Private Attorneys General Act, that although plaintiffs were

24 given an option to opt out within 30 days, that "it is 'contrary to public policy for an

25 employment agreement to eliminate this choice altogether by requiring employees to waive

26 the right to bring a PAGA action before any dispute arises.'" (quoting Iskanian v. CLS

27 Transp. L.A., LLC, 59 Cal. 4th 358, 383 (2014)).         As discussed below, the arbitration
28     PLAINTIFFS’ OPPOSITION TO DEFENDANT’S
       MOTION TO COMPEL ARBITRATION                11
       Case No. 8:19-cv-01442-JLS-JDEx
     Case 8:19-cv-01422-JLS-JDE Document 17 Filed 01/04/20 Page 16 of 21 Page ID #:384




 1 agreement that Tesla relies upon would force consumers to waive their statutory causes of

 2 action, including the right to seek preliminary and permanent injunctive relief.

 3            Additionally, the fact that there is limited availability of electric vehicles that are
 4 available for purchase by consumers goes towards a showing that the arbitration agreement

 5 in question is procedurally unconscionable. The only other way to purchase a used Tesla

 6 would be to purchase one from a private third-party or used auto dealer. This is prime

 7 grounds for a determination that the agreement to arbitrate here is procedurally

 8 unconscionable. If one decides to purchase a used Tesla vehicle and avail themselves of

 9 Tesla’s warranties, then one can only purchase a Tesla from their used, certified preowned

10 sales program. There is also no separate signature line for consumers to agree explicitly to

11 arbitration. Instead, Tesla preys on the fact that its customers are going to be too excited to

12 purchase and receive delivery of their vehicles on the date of their vehicle delivery, with the

13 hope that their customers will sign whatever paperwork is necessary to complete the

14 purchase. The fact that the agreement to arbitrate is located within a purchase agreement is

15 also another reason to refuse enforcement of arbitration. Courts have found such placement

16 supports a finding of procedural unconscionability.10

17            Similarly, in Delisle v. Speedy Cash, Case No.: 3:18-CV-2042-GPC-RBB (S.D. Cal.
18 Jun. 10, 2019), the plaintiffs there argued that the “[arbitration agreements] were

19 procedurally unconscionable because they were provided to them on a take it or leave it

20 bases, and that they were not afforded an opportunity to review their terms before signing.”

21 Id. Here, Plaintiffs were allegedly provided copies of the purchase agreement containing

22 the arbitration provision prior to sale. However, Plaintiffs were required to opt out of

23 arbitration before any dispute existed or before they were wary of any disputes that existed.

24

25

26

27
       10   E.g., Gutierrez v. Autowest, Inc., 114 Cal.App.4th 77, 89 (2003).

28     PLAINTIFFS’ OPPOSITION TO DEFENDANT’S
       MOTION TO COMPEL ARBITRATION                  12
       Case No. 8:19-cv-01442-JLS-JDEx
     Case 8:19-cv-01422-JLS-JDE Document 17 Filed 01/04/20 Page 17 of 21 Page ID #:385




 1 Thus, the purported agreements to arbitrate as provided for by the purchase agreement are

 2 procedurally unconscionable.

 3           C. The Arbitration Provision Is Substantively Unconscionable
 4          Substantive unconscionability "focuses on the terms of the agreement and whether
 5 those terms are so one-sided as to shock the conscience." Kinney, 70 Cal. App. 4th at 1330

 6 (internal quotations and citations omitted). In California, "mandatory waivers of non-

 7 waivable statutory rights" are viewed as inherently suspect, since they present "the sort of

 8 one-sided and overly-harsh terms that render an arbitration provision substantively

 9 unconscionable." Bridge Fund Capital Corp. v. Fasbucks Franchise Corp., 622 F. 3d 996,

10 1104 (9th Cir. 2010). Here, the arbitration provision relied upon by Tesla acts as a waiver

11 of consumers’ rights to seek preliminary and permanent injunctive relief, and therefore the

12 arbitration provision is substantively unconscionable.

13
                  1. The arbitration provisions prohibit the right to seek public injunctive relief
14
                     in violation of the McGill rule.
15

16          The McGill rule is a generally applicable contract defense derived from long-
17 established California public policy. It is a "ground[] . . . for the revocation of any contract"

18 and falls within the FAA's saving clause at the first step of the preemption analysis. 9 U.S.C.

19 § 2.     In McGill v. Citibank, N.A., supra, the California Supreme Court decided that a
20 contractual agreement purporting to waive a party’s right to seek public injunctive relief in

21 any forum is unenforceable under California law. Public injunctive relief is defined as

22 “injunctive relief that has the primary purpose and effect of prohibiting unlawful acts that

23 threaten future injury to the general public.” Id. At 87.

24          The court in McGill that an agreement to waive the right to seek public injunctive
25 relief violates California Civil Code § 3513, which provides that "a law established for a

26 public reason cannot be contravened by a private agreement." Id. at 93. Under § 3513, a

27 party to a private contract may waive a statutory right only if the "statute does not prohibit

28     PLAINTIFFS’ OPPOSITION TO DEFENDANT’S
       MOTION TO COMPEL ARBITRATION                13
       Case No. 8:19-cv-01442-JLS-JDEx
     Case 8:19-cv-01422-JLS-JDE Document 17 Filed 01/04/20 Page 18 of 21 Page ID #:386




 1 doing so, the statute's public benefit is merely incidental to its primary purpose, and waiver

 2 does not seriously compromise any public purpose that the statute was intended to serve."

 3 Id. at 94.

 4          The McGill rule is a generally applicable contract defense and the California Supreme
 5 Court specified that a waiver of public injunctive relief in ‘any contract’ – even a contract

 6 that has no arbitration provision – is unenforceable under California law. Id. Plaintiffs are

 7 clearly seeking public injunctive relief here. In the FAC, Plaintiffs asked the Court to enjoin

 8 Tesla’s unfair or deceptive acts or practices under Cal. Civ. Code § 1780(e) (FAC, Dkt. 14

 9 ¶ 215) known as the California Legal Remedies Act (CLRA); enjoin further unlawful, unfair,

10 and/or fraudulent acts or practices by Tesla under Cal. Bus. & Prof. Code § 17200 et seq.

11 (FAC, Dkt. 14 ¶ 222); amongst other requests to the Court for order enjoining Tesla’s acts.

12           Here, the arbitration provision relied upon by Tesla provides the following:
13
             “The arbitrator may only resolve disputes between you and Tesla, and may
14
             not consolidate claims without the consent of all parties. The arbitrator cannot
15           hear class or representative claims or requests for relief on behalf of others
             purchasing or leasing Tesla vehicles. In other words, you and Tesla may bring
16
             claims against the other only in your or its individual capacity and not as a
17           plaintiff or class member in any class or representative action.”
18
             (Dkt. 15-3) (emph. add.).
19

20          The language above expressly disallows a consumer from seeking public injunctive
21 relief. The relief that Plaintiffs are seeking here falls squarely within the ambit of public

22 injunctive relief. Plaintiffs have alleged that Tesla continues to engage in a business practice

23 that is ongoing and harmful to the California and nationwide consumer public and are

24 seeking to enjoin Tesla to cease such unlawful and unfair business practices.                It is
25 specifically alleged in the FAC that:

26

27

28     PLAINTIFFS’ OPPOSITION TO DEFENDANT’S
       MOTION TO COMPEL ARBITRATION                14
       Case No. 8:19-cv-01442-JLS-JDEx
     Case 8:19-cv-01422-JLS-JDE Document 17 Filed 01/04/20 Page 19 of 21 Page ID #:387




 1            “Tesla has denied, and will continue to deny purchases of its vehicles lawful
              and proper remedies under warranty. Tesla also fails to provide or disclose
 2
              any material information regarding the vehicle inspections that it purportedly
 3            conducts prior to selling its used vehicles, and therefore Plaintiff and other
              putative class members were unaware of any issues prior to purchase and have
 4
              been harmed as a result thereof. Tesla continues to engage in this fraudulent
 5            scheme of tricking consumers and leading them to believe that these issues
              will be taken care of by Tesla, and thousands of consumers are at risk of
 6
              Tesla’s fraudulent and dishonest acts…”
 7
              (FAC ¶ 102) (emph. add.).
 8

 9
            The relief that Plaintiffs are seeking here goes beyond any relief or requested remedy
10
      for themselves as individuals, but rather, transcends beyond Plaintiffs individually and
11
      includes the general public as a whole. Tesla’s attempt to enforce what it believes should be
12
      held as an all-encompassing arbitration agreement is exactly the type of situation that the
13
      now known as McGill rule was ultimately decided to prevent. Tesla’s call for an all-
14
      encompassing agreement to arbitrate the present claims would effectively bar the relief that
15
      Plaintiffs seek here.
16
            As recognized by McGill, "public injunctive relief under the UCL [and] the CLRA is
17
      relief that has the primary purpose and effect of "prohibiting lawful acts that threaten future
18
      injury to the general public." 2 Cal. 5th at 955. Here, Plaintiffs' requested injunction would
19
      benefit them directly, since they have "already been injured, allegedly, by [the Defendant's]
20
      practices and is aware of them." Broughton v. Cigna Healthplans, 21 Cal. 4th at 1081 n.5
21
      (considering an injunction sought pursuant to the CLRA). In this case, as was true in
22
      Broughton, "if a CLRA plaintiff stands to benefit from an injunction against a deceptive
23
      business practice, it appears likely that the benefit would be incidental to the general public
24
      benefit of enjoining such a practice." Id. If Plaintiffs' injunction is granted, then the public
25
      would not be exposed to the unfair and lawful business acts from Tesla’s failure to disclose
26
      pertinent information for its used, CPO vehicles, and instead, would receive the benefit of
27

28     PLAINTIFFS’ OPPOSITION TO DEFENDANT’S
       MOTION TO COMPEL ARBITRATION                  15
       Case No. 8:19-cv-01442-JLS-JDEx
     Case 8:19-cv-01422-JLS-JDE Document 17 Filed 01/04/20 Page 20 of 21 Page ID #:388




 1 corrective advertising. There is certainly a “real prospective benefit to the public at large

 2 from the relief sought.” Kilgore v. KeyBank, N.A., 718 F.3d 1052,1061 (9th Cir. 2013).

 3          The fact that Plaintiffs would receive incidental benefit from the requested injunction
 4 is of no moment. To have standing to raise a claim of public injunctive relief under the UCL

 5 in the first place, Plaintiffs are required by statute to have "suffered injury in fact" and "lost

 6 money or property as a result of the unfair competition." Section 17204. Thus, it is natural,

 7 if not almost inevitable, that a prayer for public injunctive relief under this section the UCL

 8 would have the ancillary effect of benefiting a UCL plaintiff. Plaintiffs' FAC seeks public

 9 injunctive relief within the definition of McGill and therefore the arbitration provision that

10 Tesla relies upon cannot be enforced by this Court as it is substantively unconscionable.

11           D. Staying The Case Is Not Permitted Here And Would Irreparably Harm The
12              Public If Granted11
13          Granting a stay is "an exercise of judicial discretion, and the propriety of its issue is
14 dependent upon the circumstances of the particular case." Nken v. Holder, 556 U.S. 418, 433

15 (2009). A "stay is not a matter of right, even if irreparable injury might otherwise result."

16 Id. at 427 (quoting Virginian Ry. Co. v. United States, 272 U.S. 658, 672 (1926)). A stay is

17 not permitted here and the Court should refrain from granting a stay where doing so would

18 be at the risk of harming consumers nationwide.

19          In considering whether to issue a stay, courts review four factors: "(1) whether the
20 stay applicant has made a strong showing that he is likely to succeed on the merits; (2)

21 whether the applicant will be irreparably injured absent a stay; (3) whether issuance of the

22 stay will substantially injure the other parties interested in the proceeding; and (4) where the

23 public interest lies." Leiva-Perez v. Holder, 640 F.3d 962, 964 (9th Cir. 2011) (citing Nken,

24 556 U.S. at 426). The first two factors "are the most critical," and we only reach the last two

25

26     11 Tesla requests that the Court dismiss the case, however, this section addresses Tesla’s
27     request for dismissal in the context of a stay.

28     PLAINTIFFS’ OPPOSITION TO DEFENDANT’S
       MOTION TO COMPEL ARBITRATION                 16
       Case No. 8:19-cv-01442-JLS-JDEx
     Case 8:19-cv-01422-JLS-JDE Document 17 Filed 01/04/20 Page 21 of 21 Page ID #:389




 1 "[o]nce an applicant satisfies the first two." Nken, 556 U.S. at 434-35. "The [applicant] of a

 2 stay bears the burden of establishing its need." Id. at 433-34. Tesla is unable to succeed on

 3 a showing of all four factors.

 4            First, Tesla has made no showing that it will succeed on the merits. To the contrary,
 5 the FAC clearly alleges that Tesla has committed technical violations of the FTC’s Used Car

 6 Rule. Absent any evidence to the contrary, Tesla cannot make a showing that it will prevail

 7 on the merits.12 Second, Tesla will not be injured if a stay is not granted and instead, it is

 8 the Plaintiffs and consumers who will continue to be at risk of harm. The third and fourth

 9 factors also clearly outweigh any need for a stay here.13 (Nguyen Decl. ¶ 7). Tesla does not

10 and will not be able to make a requisite showing for a stay here.

11     III.    CONCLUSION
12            For the foregoing reasons, Plaintiffs respectfully request that the Court deny Tesla’s
13 motion to compel arbitration.

14

15 Dated: January 3, 2020                             By:    /s/ Edward C. Chen
16                                                    Edward C. Chen (SBN 312553)
                                                      LAW OFFICES OF EDWARD C. CHEN
17
                                                      Attorney for Plaintiffs and the Proposed
18                                                    Classes
19

20

21    Tesla mentions in its moving papers that it will prove “at a later time” how it has not
      12

   committed technical violations of the law. Tesla had the opportunity to introduce this
22
   allegedly redeeming evidence in support of its request for a stay but has since waived that
23 opportunity to do so. (See Dkt. 15, pg. 2 ln. 1-2.).

24    Of all four named Plaintiffs, Plaintiff Nguyen bears the largest burden of risk of continued
      13


25 harm if a stay were granted. As alleged in the FAC, Plaintiff Nguyen has the duty of
   transporting his wife for medical treatment of a terminal illness up to three or four times per
26 week. (Dkt. 14, ¶¶ 75, 89-90). The dispute between Plaintiff Nguyen and Tesla have been

27 unresolved for over two years now to date.

28     PLAINTIFFS’ OPPOSITION TO DEFENDANT’S
       MOTION TO COMPEL ARBITRATION                  17
       Case No. 8:19-cv-01442-JLS-JDEx
